DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 8-15 are currently pending.
Priority:  This application is a 371 of PCT/IB2018/057374 (09/24/2018)
PCT/IB2018/057374 has PRO 62/562,806 (09/25/2017).
Election/Restrictions
Applicant's election without traverse of Group I, claims 8-14, in the reply filed on 9/1/21 is acknowledged.  Applicant also elected the species of BTK inhibitor: acalabrutinib ; CDK9 inhibitor: AZD4573 ; and cancer: diffuse large B-cell lymphoma.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penfold (AACR 2017 – 2021-09-01 IDS Cite No. 6).
Penfold teaches the AZ’5576 (CDK9 inhibitor) plus acalabrutinib (BTK inhibitor) in vivo drove tumors into regression in a ABC-DLBCL mouse (diffuse large B-cell lymphoma) which anticipates the claims.
Applicant filed a declaration establishing that the cited art is not prior art under 35 USC 102(b)(1).  This rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Journal of Hematology & Oncology (2016) 9:21, 4 pages) in view of Li et al. (Leukemia (2015) 29, p. 1702–1712).
Regarding claim 8, to a method of treating cancer in a subject comprising administering an effective amount of a BTK inhibitor and a CDK9 inhibitor, Wu teaches the BTK inhibitor, acalabrutin, is potent and selective in the treatment of cancer in clinical trials (Abstract, p. 2, p. 4).  Although Wu teaches combinations with other anticancer agents (Tables 1, 2; p. 3: “Combination of acalabrutinib and other agents (new CD19 and CD20 antibodies, BCL-2 
	One of ordinary skill in the art would have been well versed in the teachings of references such as Wu and Li and know that combinations of anticancer compounds such as CDK9 and BTK inhibitors are effective.  One of ordinary skill in the art would have considered routine and well within their technical grasp the process of combining anti-cancer therapies as suggested by the prior art.  In addition, those of ordinary skill in the art would have first looked to successful therapies already known in the art.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 126 USPQ 186 (CCPA 1960) (the “joint use [of magnesium oxide and calcium carbide] is not patentable” where the prior art teaches “that both magnesium oxide and calcium carbide, individually, promote the formation of a nodular structure in cast iron, and it would be natural to suppose that, in combination, they would produce the same effect and would supplement each Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
See also Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 808 (Fed. Cir. 1989) (“Given the prior art teaching that both amiloride and hydrochlorothiazide are natriuretic, it is to be expected that their coadministration would induce more sodium excretion than would either diuretic alone”); In re Diamond, 360 F.2d 214, 217 (CCPA 1966) (where the evidence showed that synergy was expected because combined drugs targeted different cellular mechanisms, and no evidence to the contrary was produced, “[w]e are not convinced of [the] non-obviousness of the combination of two drugs, A5MP and a glucocorticoid . . . particularly since Appeal the record supports the [PTO’s] contention that the drugs selected are two of the commonly used drugs in the treatment of such collagen diseases”).
	In this case, Wu and Li both teach effective anticancer inhibitors and suggests combinations in treatment, including synergy of combination therapies.  Both references describe the effectiveness of the agents for treating DLBCL.  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).
Because combining the two anticancer therapies is taught by the prior art and such combinations have been shown to be successful, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the combination as in the claimed invention.  
Regarding claims 10-11, depending from claim 8, wherein the BTK inhibitor is acalabrutinib, as detailed supra, Wu teaches the BTK inhibitor acalabrutin which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 12, depending from claim 8, wherein the CDK9 inhibitor is dinaciclib, as detailed supra, Li teaches the CDK9 inhibitor dinaciclib which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 14, depending from claim 8, wherein the cancer is diffuse large B-cell lymphoma (DLBCL), as detailed supra, Wu and Li both teach the treatment of DLBCL with the inhibitor which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Response
Applicant argues that the cited art fails to teach the claimed combination of BTK and CDK9 inhibitors pointing to the alleged “complexity of combination therapy in oncology”.  First, Applicant has not established a factual basis for the assertion of “complexity of combination therapy in oncology” as it relates to the instant claims.  
Wu teaches the BTK inhibitor, acalabrutin, is potent and selective in the treatment of cancer in clinical trials (Abstract, p. 2, p. 4) as well as in combination with other anticancer agents (Tables 1, 2; p. 3: “Combination of acalabrutinib and other agents (new CD19 and CD20 antibodies, BCL-2 inhibitors, PI3 kinase inhibitors, ALK inhibitors, etc.) for B cell malignancies will likely further increase response rate and duration of response“).  Li teaches the anticancer CDK9 inhibitor dinaciclib which showed potency, specificity, and synergy in vivo (Li, Abstract, p. 1711: “dinaciclib resulted in strong synergy in all cases. Importantly, our in vivo experiments show that significant antitumor activity of the combination is achievable without undue toxicity to host animals.”).  One of ordinary skill in the art would have considered combining acalabrutin with dinaciclib because they both showed promising experimental results in combination with a second anticancer agent and because both inhibitors were shown to affect DLBCL.  Both Wu and Li both teach effective anticancer inhibitors and suggests combinations in treatment, including synergy of combination therapies.  Both references describe the effectiveness of the agents for treating DLBCL and one of ordinary skill in the art would consider their teaching in combination with a reasonable expectation of success in arriving at the claimed invention.  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious and the argument is not persuasive.  This rejection is maintained.

Claims 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Journal of Hematology & Oncology (2016) 9:21, 4 pages) in view of Li et al. (Leukemia (2015) 29, p. 1702–1712) and Mancini (J Hematol Oncol Pharm. 2011;1(1):17-25).
Claims 8, 10-12 and 14 are rendered obvious over Wu and Li as detailed supra and incorporated herein.  
Regarding claim 9, depending from claim 8, wherein the BTK inhibitor is administered to the subject before the inhibitor of CDK9, Wu and Li do not teach a sequence of administration, however, optimization of administration is known in the art as taught by Mancini (J Hematol Oncol Pharm. 2011;1(1):17-25) and one of ordinary skill in the art would have found optimization of the sequence of administration routine.  Therefore the claim is rejected as obvious.
Response
Applicant does not separately argue this rejection, thus the rejection is maintained for the reasons provided supra.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Journal of Hematology & Oncology (2016) 9:21, 4 pages) in view of Li et al. (Leukemia (2015) 29, p. 1702–1712) and Barlaam et al. (US 20160376287).
Claims 8, 10-12 and 14 are rendered obvious over Wu and Li as detailed supra and incorporated herein.  
Regarding claim 9, depending from claim 8, wherein the BTK inhibitor is administered to the subject before the inhibitor of CDK9, Wu and Li do not teach a sequence of administration, however, optimization of administration is known in the art and specifically suggested by Barlaam ([0415]) and one of ordinary skill in the art would have found optimization of the sequence of administration routine.  Therefore the claim is rejected as obvious.
Regarding claim 13, depending from claim 8, wherein the CDK9 inhibitor is AZD4573, Wu and Li do not teach the inhibitor, however, Barlaam teaches the compound of Example 14 (which corresponds to the elected species) as well as experimental demonstrations of the inhibitors efficacy ([0367]-[0368]: Table I) which one of ordinary skill in the art would have considered in combination with other anticancer agents to treat DLBCL as specifically suggested by Barlaam (Abstract; [0393]).  Therefore the claim is rejected as obvious.
Response
Applicant does not separately argue this rejection, thus the rejection is maintained for the reasons provided supra.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639